Opinion by
Oliver, P. J.
At the trial it was stipulated that the merchandise invoiced as “combining blocks” in cases 2679, 2686, 2687, 2689, 2698, 2711, and 2712, and the merchandise invoiced as “puzzle toys” in case B 464 is not chiefly used for the amusement of children and that it consists of manufactures of wood. It was held that these items are dutiable at 33% percent under paragraph 412, as claimed. Merchandise invoiced as “cone incense” and “butterfly incense” in cases B 470 and B 471, respectively, stipulated to consist of joss stick or joss light, was held entitled to free entry under paragraph 1703.